UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7765


ESAU JENKINS, a/k/a Esau Jenkins, Jr.,

                  Plaintiff – Appellant,

             v.

P. A. ENEJE; P. A. DECKER; M. RIVERA, Warden, FCI Estill,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Patrick Michael Duffy, District
Judge. (8:09-cv-02075-PMD)


Submitted:    December 15, 2009             Decided:   December 22, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Esau Jenkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Esau     Jenkins        appeals       the      district       court’s        order

denying relief on his civil action.                      The district court referred

this       case    to    a     magistrate        judge        pursuant       to    28      U.S.C.

§ 636(b)(1)(B) (2006).                 The magistrate judge recommended that

relief be denied and advised Jenkins that failure to file timely

objections to this recommendation could waive appellate review

of     a    district     court        order    based       upon      the    recommendation.

Despite this warning, Jenkins failed to object to the magistrate

judge’s recommendation.

               The      timely       filing     of     specific        objections          to    a

magistrate         judge’s      recommendation         is      necessary          to     preserve

appellate review of the substance of that recommendation when

the        parties      have     been        warned      of     the        consequences         of

noncompliance.               Wright     v.    Collins,         766    F.2d        841,     845-46

(4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).

Jenkins has waived appellate review by failing to timely file

specific objections after receiving proper notice.                                Accordingly,

we affirm the judgment of the district court.

               We dispense with oral argument because the facts and

legal       contentions        are    adequately      presented        in    the        materials

before       the   court     and     argument       would     not    aid    the        decisional

process.

                                                                                         AFFIRMED

                                                2